Citation Nr: 0925599	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In that decision, the RO granted 
service connection for hypertensive heart disease and 
assigned an initial disability rating of 30 percent, 
effective September 30, 2004. 


FINDING OF FACT

The Veteran's heart disability is manifested by an ejection 
fraction that is 65 percent or greater and metabolic 
equivalents (METs) of 8 and greater.  There is no evidence of 
congestive heart failure.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for hypertensive heart disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code (DC) 7007 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The claim for a higher initial rating for hypertensive heart 
disease arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
address prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded VA examinations for hypertensive heart 
disease.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for a higher initial rating for 
hypertensive heart disease is thus ready to be considered on 
the merits.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertensive heart disease is evaluated pursuant to the 
criteria found in 38 C.F.R. § 4.104, DC 7007.  Under those 
criteria, a 30 percent disability rating is warranted where 
the evidence shows that a workload of greater than 5 METs but 
not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  

A 60 percent disability rating is warranted where the 
evidence shows more than one episode of acute congestive 
heart failure in the past year, or; a workload greater than 3 
METs but not greater than 5 METs resulting in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.

A 100 percent disability rating is warranted where the 
evidence shows chronic congestive heart failure, or; a 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

Medical records reflect cardiac findings that warrant an 
initial disability rating of no higher than 30 percent under 
DC 7007.  Dr. Goldberg's undated letter submitted with the 
Veteran's June 2006 substantive appeal (VA Form 9) stated 
that the Veteran had hypertensive heart disease, with left 
ventricular hypertrophy, complicated by coronary artery 
disease and multiple other comorbid conditions.

A November 2004 VA examination report indicated a diagnosis 
of hypertensive vascular disease.  Examination of the heart 
revealed regular S1 and S2, no heaves, thrills, murmurs, or 
gallops, and no evidence of congestive heart failure, 
cardiomegaly, or cor pulmonale.  A chest X-ray revealed 
degenerative spondylosis of the thoracic aorta and EKG 
results showed non specific interventricular block.  The 
Veteran reported that the functional impairment due to his 
disability was easy fatigue and shortness of breath and that 
the disability resulted in 2 times lost from work per year.

In addition to the 30 percent rating for hypertensive heart 
disease, the Veteran is in receipt of a 10 percent rating for 
hypertension.

A March 2005 addendum to the November 2004 VA examination 
report indicated a diagnosis of hypertensive heart disease.  
Examination of the heart revealed regular rhythm and normal 
cardiac sounds.  The examiner found no evidence of congestive 
heart failure, cardiomegaly, or cor pulmonale.  Results of a 
February 2005 VA echocardiogram were interpreted as showing 
left ventricular hypertrophy and left atrial enlargement.  
The echocardiogram report also indicated that the left 
ventricular size and function were normal and that the right 
ventricle and atrium were both within normal limits.  

Ejection fraction on the current examination was noted as 70 
percent and the estimated MET level was 8.  Furthermore, the 
addendum stated that the Veteran's level of limitation due to 
his heart disabilities was mild and that he would be limited 
from performing strenuous physical activities.

A May 2007 VA examination report indicated a diagnosis of, 
among other things, essential hypertension.  Cardiovascular 
examination revealed regular S1 and S2 and no heaves, 
thrills, murmurs, or S3 gallops.  The Veteran reported that 
he would experience shortness of breath and occasional chest 
pain and that he had been retired since 2004.

Dr. Rothschild's November 2005 progress note indicated a 
diagnosis of, among other things, hypertension and 
arteriosclerotic cardiovascular disease.  Cardiac examination 
revealed regular rhythm and rate and no clicks, gallops, 
rubs, or murmurs.  EKG results showed sinus rhythm, 1st 
degree AV block, intraventricular conduction defect, left 
atrial systemic hypertension, and borderline poor R-wave 
progression.  The Veteran denied chest pain, dyspnea, 
awareness of palpitations, edema, paroxysmal nocturnal 
dyspnea, or orthopnea.  Furthermore, the Veteran reported 
that he continued to be fairly active working as a carpenter 
without cardiac limitation.

Dr. Rothschild's February 2008 echocardiogram report 
indicated a diagnosis of coronary artery disease.  
Ventricular function showed normal segmental left ventricle 
wall motion with left ventricle ejection fraction of 65 
percent.  Right ventricle systolic function and diastolic 
function appeared normal.  The internal cardiac chamber sizes 
and left ventricle wall thickness were all normal and the 
aortic root was slightly enlarged.

A March 2008 VA examination report indicated a diagnosis of 
hypertensive heart disease.  Examination of the heart 
revealed regular sinus rhythm and no heaves, thrills, 
murmurs, or gallops, and no evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale.  Electrocardiogram 
results showed sinus brady rhythm, left anterior fascicular 
block, 1st degree AV block, and non-specific T-wave 
abnormalities.  Chest X-ray results showed uncoiling of the 
aorta.  The estimated METS level was 10.  The report further 
stated that the Veteran was able to perform any and all 
activities, such as vigorous basketball and shoveling of 
heavy now.  The Veteran reported that he had experienced 
angina and shortness of breath, but he denied experiencing 
any dizziness, syncope attacks, fatigue, or congestive heart 
failure.  Such symptoms occurred intermittently, as often as 
once per year, with each occurrence lasting 15 minutes.  
Furthermore, the Veteran reported that he had not experienced 
any attacks within the previous year, but that during 
flareups he had to stop any physical activity.

The private and VA medical evidence is consistent in showing 
METs between 8 and 10, ejection fraction between 70 and 65 
percent, with hypertrophy, but no indications of congestive 
heart failure.  This evidence is consistent with a 30 percent 
disability rating.  There have been no findings that the 
disability approximates the criteria for a 60 percent rating.  
Therefore, an initial rating in excess of 30 percent for 
hypertensive heart disease is not warranted under DC 7007.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.104, DC 7007.

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

In a June 2006 letter, the Veteran stated that due to fatigue 
and a concern for high blood pressure, he made the decision 
to retire from the work force.  The Veteran's statement 
raises the question of entitlement to an extraschedular 
evaluation.  The symptoms of the Veteran's disability are 
fatigue, shortness of breath, and chest pain.  These symptoms 
are contemplated by the applicable rating criteria.  
Furthermore, although the May 2007 VA examination report 
indicates that the Veteran reported that he retired in 2004, 
Dr. Rothschild's November 2005 progress note indicates that 
the Veteran reported that he remained fairly active working 
as a carpenter without cardiac limitation.  Thus, referral 
for consideration of an extraschedular evaluation for the 
service connected disability addressed herein is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).



ORDER

Entitlement to an initial disability rating higher than 30 
percent for hypertensive heart disease is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


